


Exhibit 10.4


ESCROW AGREEMENT


ESCROW AGREEMENT (this “Agreement”), dated as of August 24, 2015, among U.S.
Bank National Association, as escrow agent (in such capacities, the “Escrow
Agent”), Bank of America, N.A., as administrative agent (the “Escrow
Administrative Agent”) under the Escrow Credit Agreement (as defined herein),
and CCO Safari III, LLC, a Delaware limited liability company (the “Escrow
Borrower”). All capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Escrow Credit Agreement.
R E C I T A L S
WHEREAS, this Agreement is being entered into in connection with the Escrow
Credit Agreement, dated as of the date hereof (the “Escrow Credit Agreement”),
among the Escrow Borrower, the Lenders party thereto (the “Escrow Lenders”) and
the Escrow Administrative Agent;
WHEREAS, pursuant to the terms of the Escrow Credit Agreement, the Escrow
Borrower will become liable for all obligations with respect to Term H Loans and
Term I Loans, in an aggregate principal amount of $3,800.0 million;
WHEREAS, concurrently with the borrowing of the Term H Loans and the Term I
Loans on the Funding Date, the Escrow Administrative Agent, at the direction of
the Escrow Borrower, will deposit with the Escrow Agent, as hereinafter
provided, $3,811,237,500 (the “Initial Escrow Deposit”);
WHEREAS, the Escrowed Property will be used (i) upon satisfaction of the
conditions set forth in Section 3(a), by the Escrow Borrower for the purposes
set forth in Section 3(a) or (ii) to fund the applicable Escrow Prepayment;
WHEREAS, as security for its obligations under the Escrow Credit Agreement, the
Escrow Borrower hereby grants to the Escrow Administrative Agent, for the sole
and exclusive benefit of the Secured Parties, a first priority security interest
in and lien on the Escrow Account and the other Collateral; and
WHEREAS, the parties have entered into this Agreement in order to set forth the
conditions upon which, and the manner in which, funds will be held in and
disbursed from the Escrow Account and released from the security interest and
lien described above.
A G R E E M E N T
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.Defined Terms. In addition to any other defined terms used herein, the
following terms shall constitute defined terms for purposes of this Agreement
and shall have the meanings set forth below:


“Acquisition Transactions” has the meaning set forth in the Escrow Credit
Agreement.
“Acquisition Agreement” has the meaning set forth in the Escrow Credit
Agreement.



--------------------------------------------------------------------------------




“Additional Escrow Deposit” means, with respect to any Interest Period for the
Loans pursuant to the Escrow Credit Agreement, an amount, as calculated by the
Escrow Administrative Agent and notified in writing to the Escrow Agent and the
Escrow Borrower in the form of Annex V at least nine Business Days prior to the
end of the then current Interest Period, equal to the excess of (i) the sum,
without duplication, as calculated by the Escrow Administrative Agent and
notified in writing in the form of Annex V to the Escrow Agent and the Escrow
Borrower at least nine Business Days prior to the end of the then current
Interest Period of (x) the principal amount of the Loans outstanding on such
date plus (y) the amount of regularly accruing interest that will be payable for
the Interest Period then applicable to the Loans and for the Interest Period
that will be in effect following the expiration of such then current Interest
Period assuming that the full amount of the Loans that are outstanding on such
date remain outstanding throughout both such Interest Periods plus (z) the
amount of all other Obligations then due and owing of which the Escrow
Administrative Agent has received notice over (ii) the liquidation value of
Escrowed Property on such date determined by the Escrow Agent and notified in
writing in the form of Annex IV, in each case, on such date to the Escrow
Administrative Agent and the Escrow Borrower (calculated as the amount of
deposits and the principal amount of any Escrow Investments together with all
accrued interest thereon through the date of determination).
“CCO” means Charter Communications Operating, LLC, a Delaware limited liability
company.
“CCO Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of March 18, 1999 (amended, restated, modified and supplemented from
time to time), by and among CCO, CCO Holdings, LLC, the lenders from time to
time party thereto, Bank of America, N.A., as administrative agent, and the
other parties named therein.
“Collateral” has the meaning set forth in Section 6(a).
“Eligible Escrow Investments” means (a) direct obligations of the United States
of America or an agency thereof or obligations the principal of and the interest
on which are unconditionally guaranteed by the United State of America or an
agency thereof, in each case maturing not more than 90 days from the date of
purchase; (b) U.S. dollar denominated institutional money market funds governed
by Rule 2a-7 under the Investment Company Act of 1940 and rated “Aaam” by S&P
and “Aaam” by Moody's, including funds managed by Escrow Agent or any of its
affiliates, in which case Escrow Administrative Agent and Escrow Borrower
acknowledge that they have received from the Escrow Agent, a current copy of the
prospectus for the money market fund investment they have authorized; (c) U.S.
dollar denominated deposit accounts or Eurodollar time deposits having daily
liquidity with commercial banks which have a rating on their short-term deposits
on the date of deposit or purchase of “A-1” or “A-l+” by S&P and “P-1” by
Moody's (ratings on holding companies are not considered as the rating of the
bank) and which have a combined capital and surplus of not less than
$500,000,000 as set forth in their most recent annual report of condition; or
(d) U.S. dollar denominated commercial paper maturing not more than 90 days from
the date of purchase with ratings on the date of purchase of “A-1” or “A-l+” by
S&P and “P-1” by Moody's; provided that the Escrow Agent will not be directed to
invest in investments that the Escrow Agent in its sole reasonable discretion
determines are not administratively feasible with the Escrow Agent’s policy or
practices.
“Escrow Account” means the escrow account established pursuant to Section 2.
“Escrow Credit Agreement” has the meaning set forth in the recitals.
“Escrow End Date” means the earliest of (x) the last day of any Interest Period
for the Loans pursuant to the Escrow Credit Agreement unless, prior to such
date, the Borrower has made the

-2-

--------------------------------------------------------------------------------




Additional Escrow Deposit with respect to the subsequent Interest Period, (y)
the date on which the Escrow Borrower determines in its sole discretion and
notifies the Escrow Administrative Agent and the Escrow Agent in writing that
any of the Escrow Release Conditions cannot or will not be satisfied pursuant to
a Prepayment Notice and (z) the Term H Maturity Date (as defined in the Escrow
Credit Agreement).
“Escrowed Property” has the meaning set forth in Section 2(a)(ii).
“Escrow Release Conditions” means:
(i)the Escrow Assumption (as defined in the CCO Credit Agreement) shall have
occurred (or shall occur on the date of release of the Escrowed Property to the
Escrow Borrower substantially concurrently with the release of such Escrowed
Property) with respect to all outstanding Loans;


(ii)the Acquisition Transactions shall be consummated on the date of an
substantially simultaneously with the release of the Escrowed Property to the
Escrow Borrower in accordance with the Acquisition Agreement, as amended from
time to time by CCO in its sole discretion;


(iii)substantially concurrently with the consummation of the Acquisition
Transactions, substantially all of the business of Time Warner Cable Inc. and
its subsidiaries will be contributed or otherwise transferred to and owned by
CCO or one of its direct or indirect wholly owned Subsidiaries;


(iv)no amendment, consent or waiver requiring the consent of (x) the Required
Lenders (as defined in the CCO Credit Agreement) or (y) each Lender (as defined
in the CCO Credit Agreement) shall have become effective with respect to the CCO
Credit Agreement or any other Loan Document (as defined in the CCO Credit
Agreement) unless (A) in the case of subclause (x) above, such amendment,
consent or waiver was approved by Lenders (as defined in the CCO Credit
Agreement) and Escrow Lenders that would have together constituted the Required
Lenders under the CCO Credit Agreement had the entire aggregate principal amount
of the Loans been outstanding under the CCO Credit Agreement at such time and
(B) in the case of subclause (y) above, such amendment, consent or waiver was
approved by each Lender holding Loans;


(v)the Escrow Administrative Agent shall have received from the chief financial
officer of the Borrower a certificate in form and substance reasonably
satisfactory to the Escrow Administrative Agent certifying that CCO and its
Subsidiaries, on a consolidated basis after giving effect to the Escrow
Assumption, the Acquisition Transactions and the other transactions in
connection therewith, are Solvent; and


(vi)all fees and expenses required to be paid to the lead arrangers and
bookrunners for the Loans at the time of closing of the Acquisition Transactions
pursuant to that separate fee letter by and among CCO and such parties have been
paid or will be paid on the Release Date.


“Initial Escrow Deposit” has the meaning set forth in the recitals.
“Interest Period” has the meaning set forth in the Escrow Credit Agreement.
“Interest Payment Date” has the meaning set forth in the Escrow Credit
Agreement.

-3-

--------------------------------------------------------------------------------




“Obligations” has the meaning set forth in the Escrow Credit Agreement.
“Optional Prepayment Notice” means a notice signed by a Responsible Officer of
the Escrow Administrative Agent in the form of Annex III.
“Prepayment Notice” means a notice signed by a Responsible Officer of the
Borrower in the form of Annex II.
“Release Date” means the date when all of the conditions precedent to the
release of the Escrowed Property described in Section 3(a) hereof are satisfied.
“Release Request” means a certificate of a Responsible Officer of the Escrow
Borrower requesting release of the Escrowed Property in the form attached hereto
as Annex I, certifying as to the matters specified therein.
“Required Lenders” has the meaning set forth in the Escrow Credit Agreement.
“Responsible Officer” of any person means the chief executive officer or chief
financial officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.
“Secured Parties” has the meaning set forth in the Escrow Credit Agreement.
“Solvent” has the meaning set forth in the CCO Credit Agreement.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
2.Escrow Account; Escrow Agent.


(a)Establishment of Escrow Account.


(i)Concurrently with the execution and delivery hereof, (A) the Escrow Agent
shall establish an escrow account in the name of the Escrow Administrative Agent
entitled “CCO Safari III, LLC - Bank of America, N.A. Escrow Account” (the
“Escrow Account”) at its office located at One U.S. Bank Plaza, 3rd Floor, St.
Louis, Missouri 63101, and (B) the Escrow Borrower will deposit with the Escrow
Agent the Initial Escrow Deposit.


(ii)The Escrow Agent shall accept the Initial Escrow Deposit and each Additional
Escrow Deposit and shall hold such securities, funds and the proceeds thereof in
the Escrow Account. All amounts so deposited, and the interest on, and
dividends, distributions and other payments or proceeds in respect of, any such
deposits, less any amounts released pursuant to the terms of this Agreement,
shall constitute the “Escrowed Property.” The Escrow Agent shall invest any
portion of the Escrowed Property that is cash in Eligible Escrow Investments as
directed by the Escrow Borrower in writing from time to time. Each such
direction shall constitute certification by the Escrow Borrower that the
investment so directed is an Eligible Escrow Investment. The Escrow Agent is
hereby directed to hold cash in a non-interest bearing transaction account and
this authorization is a permanent investment direction until the Escrow Agent is
directed in writing by the Escrow Borrower of permissible alternate
instructions. All Escrowed Property shall be held in the Escrow Account until
disbursed in accordance with the terms hereof. The Escrow Account and all
property credited thereto, including the Escrowed Property shall be under the
control (within the meanings of Sections 8-106 and 9-106 of the UCC) of the
Escrow Administrative Agent for the benefit of the Secured Parties.

-4-

--------------------------------------------------------------------------------




(iii)The obligation and liability of the Escrow Agent to make the payments and
transfers required by this Agreement shall be limited to the Escrowed Property.
The Escrow Agent shall not be liable for any loss resulting from any investment
made pursuant to this Agreement in compliance with the provisions hereof or from
the sale of any Eligible Escrow Investments required by the terms hereof or any
shortfall in the value of the Escrowed Property that might result therefrom. The
Escrow Borrower acknowledges that the Escrow Agent shall provide no investment
advisory or monitoring services hereunder.


(b)Escrow Agent Compensation; Expense Reimbursement.


(i)The Escrow Borrower shall pay to Escrow Agent for services to be performed by
it under this Agreement in accordance with the Escrow Agent’s fee schedule
attached hereto as Exhibit I. The Escrow Agent shall be paid any compensation
owed to it directly by the Escrow Borrower and shall not disburse from the
Escrow Account any such amounts, nor shall the Escrow Agent have any interest in
the Escrow Account with respect to such amounts. The provisions of this
clause (i) shall survive the termination of this Agreement and survive the
resignation or removal of the Escrow Agent.


(ii)The Escrow Borrower shall reimburse the Escrow Agent upon request for all
reasonable and documented expenses, disbursements and advances incurred or made
by the Escrow Agent in implementing any of the provisions of this Agreement,
including compensation and the reasonable and documented expenses and
disbursements of its counsel (limited to one outside counsel and one local
counsel in each relevant jurisdiction). The Escrow Agent shall be paid any such
expenses owed to it directly by the Escrow Borrower and shall not disburse from
the Escrow Account any such amounts, nor shall the Escrow Agent have any
interest in the Escrow Account with respect to such amounts. The provisions of
this clause (ii) shall survive the termination of this Agreement and survive the
resignation or removal of the Escrow Agent.


(c)Substitution of Escrow Agent. The Escrow Agent may resign by giving no less
than 30 days’ prior written notice to the Escrow Borrower and the Escrow
Administrative Agent and, after the date of such resignation notice,
notwithstanding any other provision of this Agreement, Escrow Agent’s sole
obligation will be to hold the Escrowed Property pending appointment of a
successor Escrow Agent. Similarly, Escrow Agent may be removed at any time by
the Escrow Borrower and the Escrow Administrative Agent giving at least thirty
(30) days prior written notice to Escrow Agent specifying the date when such
removal shall take effect. Such resignation or removal shall take effect upon
the later to occur of (i) delivery of all Escrowed Property maintained by the
Escrow Agent hereunder and copies of all books, records, plans and other
documents in the Escrow Agent’s possession relating to such funds, or this
Agreement, in each case to a successor escrow agent mutually approved by the
Escrow Borrower and the Escrow Administrative Agent (which approvals shall not
be unreasonably withheld or delayed) and (ii) the Escrow Borrower, the Escrow
Administrative Agent and such successor escrow agent entering into this
Agreement or any written successor agreement no less favorable to the interests
of the Escrow Administrative Agent and the Escrow Lenders than this Agreement.
The Escrow Agent shall thereupon be discharged of all obligations under this
Agreement and shall have no further duties, obligations or responsibilities in
connection herewith, except to the limited extent set forth in Section 4. If a
successor escrow agent has not been appointed or has not accepted such
appointment within 30 days after notice of resignation is given to the Escrow
Borrower, the Escrow Agent may apply, at the Escrow Borrower’s cost, to a court
of competent jurisdiction for the appointment of a successor escrow agent.


3.Release of Escrowed Property.


(a)If at any time prior to the Escrow End Date, the Escrow Agent and the Escrow
Administrative Agent receive a Release Request and the Escrow Administrative
Agent’s written approval

-5-

--------------------------------------------------------------------------------




of such Release Request, no later than 1 p.m. Eastern Time on the Business Day
prior to such release, then the Escrow Agent will release the Escrowed Property
then held by it to or for the account or at the direction of the Escrow
Borrower, in each case in an amount and pursuant to the written direction to the
Escrow Agent as set forth in such Release Request.


(b)Upon Escrow Agent’s receipt of the Escrow Borrower’s written notice that the
Escrow End Date has occurred, the Escrow Agent will release to the Escrow
Administrative Agent all Escrowed Property then held by it on the Escrow End
Date pursuant to the written direction to the Escrow Agent provided by the
Escrow Administrative Agent.


(c)If the Escrow Administrative Agent delivers a written notice to the Escrow
Agent that the Loans have become immediately due and owing pursuant to Section 8
of the Escrow Credit Agreement, the Escrow Agent will release all Escrowed
Property then held by it to the Escrow Administrative Agent within one Business
Day of receiving such notice.


(d)If the Escrow Administrative Agent delivers an Optional Prepayment Notice to
the Escrow Agent, the Escrow Agent will release the amount of Escrowed Property
equal to the amount set forth in such Optional Prepayment Notice within one
Business Day of receiving such notice.


(e)The Escrow Administrative Agent agrees to promptly execute and deliver or
cause to be executed and delivered any instruments, documents and agreements and
to promptly take all additional steps reasonably requested by the Escrow
Borrower to evidence and/or confirm the release of the Collateral pursuant to
the foregoing clause (a) or (b) of this Section 3, including authorizing filing
of one or more UCC amendments or termination statements in such jurisdictions
and filing offices as are reasonably necessary or advisable (as determined by
the Escrow Borrower) in order to terminate the applicable security interest
granted herein. In connection with any release pursuant to this Section 3(e),
the Escrow Borrower shall be permitted to take any action in connection
therewith consistent with such release including, without limitation, the filing
of UCC amendments or termination statements.


(f)The Escrow Administrative Agent agrees that, at least one Business Day prior
to each Interest Payment Date, it shall deliver to the Escrow Agent and the
Escrow Borrower a statement as to the amount of accrued but unpaid interest due
on such Interest Payment Date under the Escrow Credit Agreement for the
applicable Interest Period in respect of the Loans, and the Escrow Agent shall
transfer to the Escrow Administrative Agent, to the account set forth on
Schedule A hereto, an amount of funds, no later than 1 p.m. Eastern Time on such
Interest Payment Date, that is equal to the amount reflected in such statement.


4.Limitation of Escrow Agent’s Liability; Responsibilities of Escrow Agent.
The Escrow Agent’s responsibility and liability under this Agreement shall be
limited as follows: (i) the Escrow Agent does not represent, warrant or guaranty
to the Escrow Administrative Agent or the Escrow Lenders from time to time the
performance of the Escrow Borrower; (ii) the Escrow Agent shall have no
responsibility to the Escrow Borrower or the Escrow Administrative Agent from
time to time as a consequence of performance or non-performance by the Escrow
Agent hereunder, except to the extent of any direct damages of the Escrow
Administrative Agent or the Escrow Borrower that a court of competent
jurisdiction finally determines resulted from the Escrow Agent’s gross
negligence or willful misconduct; (iii) the Escrow Borrower shall remain solely
responsible for all aspects of the Escrow Borrower’s business and conduct; and
(iv) the Escrow Agent shall not be obligated to supervise, inspect or inform the
Escrow Borrower or any third party of any matter referred to above. In no event
shall the Escrow Agent be liable (i) for relying upon any judicial or
administrative order or judgment, upon any opinion of counsel or upon any
certification, instruction, notice, or other writing delivered to it by the
Escrow Borrower or the Escrow Administrative Agent in compliance with the
provisions of this Agreement, (ii) for acting in ac-

-6-

--------------------------------------------------------------------------------




cordance with or relying upon any instruction, notice, demand, certificate or
document believed by it in good faith to be genuine and to have been signed or
presented by the proper person, including any person believed to be a
Responsible Officer, (iii) for any consequential, punitive or special damages,
even if the Escrow Agent has been advised of the likelihood of such damages or
penalty and regardless of the form of action, (iv) for the acts or omissions of
its nominees, correspondents, designees, subagents or subcustodians or (v) for
an amount in excess of the value of the Escrow Account, valued as of the date of
deposit.


The Escrow Agent undertakes to perform only such duties as are expressly set
forth herein and no duties shall be implied. The Escrow Agent shall have no
liability under and no duty to inquire as to the provisions of any agreement
other than this Agreement, including without limitation any other agreement
between any or all of the parties hereto or any other persons even though
reference thereto may be made herein. Escrow Agent shall not be charged with
knowledge or notice of any fact or circumstance not specifically set forth
herein. Escrow Agent may rely upon any notice, instruction, request or other
instrument, not only as to its due execution, validity and effectiveness, but
also as to the truth and accuracy of any information contained therein, which
Escrow Agent shall believe to be genuine and to have been signed or presented by
the person or parties purporting to sign the same. The rights and powers granted
to the Escrow Agent hereunder are being granted in order to preserve and protect
the Escrow Administrative Agent’s security interest in and to the Collateral
granted hereby and shall not be interpreted to, and shall not, impose any duties
on the Escrow Agent in connection therewith other than those imposed under
applicable law. The Escrow Agent's sole responsibility shall be for the
safekeeping of the Escrowed Property in accordance with Escrow Agent’s customary
practices and disbursement thereof in accordance with the terms of this
Agreement. The Escrow Agent shall not be deemed to owe any fiduciary duty to the
Escrow Borrower, the Escrow Administrative Agent, the Escrow Lenders or any
other party.
At any time the Escrow Agent may request in writing an instruction in writing
from the Escrow Borrower (other than any disbursement pursuant to Section
6(b)(iii)), and may at its own option include in such request the course of
action it proposes to take and the date on which it proposes to act, regarding
any matter arising in connection with its duties and obligations hereunder;
provided, however, that the Escrow Agent shall state in such request that it
believes in good faith that such proposed course of action is not contrary to
another identified provision of this Agreement. The Escrow Agent shall not be
liable to the Escrow Borrower for acting without the Escrow Borrower’s consent
in accordance with such a proposal on or after the date specified therein if (i)
the specified date is at least five (5) Business Days after the Escrow Borrower
receives the Escrow Agent’s request for instructions and its proposed course of
action, and (ii) prior to so acting, the Escrow Agent has not received the
written instructions requested from the Escrow Borrower.
At the expense of the Escrow Borrower, the Escrow Agent may act pursuant to the
advice of counsel chosen by it with respect to any matter relating to this
Agreement and shall not be liable and shall be fully indemnified by the Escrow
Borrower for any action taken or omitted in accordance with such advice, except
for any such action taken or omitted in bad faith.
In the event of any ambiguity in the provisions of this Agreement with respect
to any funds, securities or property deposited hereunder, or instruction, notice
or certification delivered hereunder, the Escrow Agent shall be entitled to
refuse to comply with any and all claims, demands or instructions with respect
to such funds, securities or property, and the Escrow Agent shall not be or
become liable for its failure or refusal to comply with conflicting claims,
demands or instructions. The Escrow Agent shall be entitled to refuse to act
until either any conflicting or adverse claims or demands shall have been
finally determined by a court of competent jurisdiction or settled by agreement
between the conflicting claimants as evidenced in a writing reasonably
satisfactory to the Escrow Agent, or the Escrow Agent shall have received
security or an indemnity satisfactory to the Escrow Agent sufficient to save the
Es-

-7-

--------------------------------------------------------------------------------




crow Agent harmless from and against any and all loss, liability or expense
which the Escrow Agent may incur by reason of its acting. The Escrow Agent may
in addition elect in its sole option to commence an interpleader action or seek
other judicial relief or orders as the Escrow Agent may deem necessary. The
costs and expenses (including reasonable attorney’s fees and expenses) incurred
in connection with such proceedings shall be paid by, and shall be deemed an
obligation of the Escrow Borrower.
No provision of this Agreement shall require the Escrow Agent to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder.
The Escrow Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Escrow Agent (including but not limited to
any act or provision of any present or future law or regulation or governmental
authority, any act of God, terrorism or war, the failure or malfunction of
communication or computer systems, or the unavailability of the Federal Reserve
Bank wire or telex or other wire or communication facility).
5.Indemnity. The Escrow Borrower shall indemnify, hold harmless and defend the
Escrow Agent and its directors, officers, agents, employees and controlling
persons, (each, an “Indemnified Person”) from and against any and all claims
(whether asserted by the Escrow Borrower, the Escrow Administrative Agent, any
Escrow Lender or any other person or entity), actions, obligations, liabilities
and expenses, including reasonable defense costs, reasonable investigative fees
and costs, reasonable legal fees, and claims for damages, arising from the
Escrow Agent’s performance or non-performance, or in connection with the Escrow
Agent’s acceptance of appointment as the Escrow Agent under this Agreement,
except to the extent that such liability, expense or claim is solely and
directly caused by the gross negligence or willful misconduct of any such
Indemnified Person (as determined by a final judgment of a court of competent
jurisdiction). The Escrow Borrower further agrees to indemnify each Indemnified
Person for all costs, including without limitation reasonable attorney’s fees,
incurred by such Indemnified Person in connection with the enforcement of the
Escrow Borrower’s obligations hereunder. The provisions of this Section 5 shall
survive any termination, satisfaction or discharge of this Agreement as well as
the resignation or removal of the Escrow Agent.


6.Grant of Security Interest; Instructions to Escrow Agent.


(a)The Escrow Borrower hereby irrevocably grants a first priority security
interest in and lien on, and pledges, assigns, transfers and sets over to the
Escrow Administrative Agent for the benefit of the Secured Parties, all of its
right, title and interest in, to the extent applicable, (i) the Escrow Account,
the Escrowed Property and all financial assets (as such term is defined in
Section 8-102(a) of the UCC) and other property now or hereafter placed or
deposited in, or delivered to the Escrow Agent for placement or deposit in, the
Escrow Account, including, without limitation, all funds held therein, and all
Eligible Escrow Investments held by (or otherwise maintained in the name of) the
Escrow Agent pursuant to Section 2; (ii) all security entitlements (as such term
is defined in Section 8-102(a) of the UCC) from time to time credited to the
Escrow Account; (iii) all claims and rights of whatever nature which the Escrow
Borrower may now have or hereafter acquire against any third party in respect of
any of the Collateral described in this Section 6 (including any claims or
rights in respect of any security entitlements credited to an account of the
Escrow Agent maintained at The Depository Trust Company or any other clearing
corporation) or any other securities intermediary (as such terms are defined in
Section 8-102(a) of the UCC); (iv) all rights which the Escrow Borrower has
under this Agreement and all rights it may now have or hereafter acquire against
the Escrow Agent in respect of its holding and managing all or any part of the
Collateral; and (v) all proceeds (as such term is defined in Section 9-102(a) of
the UCC) of any of the foregoing (collectively, the “Collateral”), in order to
secure the Secured Obligations. The Escrow Agent hereby acknowledges the Escrow
Administrative Agent’s security interest and lien as set forth above.

-8-

--------------------------------------------------------------------------------




The Escrow Borrower shall take all actions and shall direct the Escrow
Administrative Agent in writing to take all actions necessary on its part to
insure the continuance of a perfected first priority security interest in the
Collateral in favor of the Escrow Administrative Agent in order to secure all
Secured Obligations. The Escrow Borrower shall not grant or cause or permit any
other person to obtain a security interest, encumbrance, lien or other claim,
direct or indirect, in the Escrow Borrower’s right, title or interest in the
Escrow Account or any Collateral.


(b)The Escrow Borrower and the Escrow Administrative Agent hereby irrevocably
instruct the Escrow Agent to, and, subject to the limitations set forth in
Section 4 hereof, the Escrow Agent shall:


(i)maintain the Escrow Account for the sole and exclusive benefit of the Escrow
Administrative Agent on its own behalf and on behalf of the Escrow Lenders to
the extent specifically required herein; treat all property in the Escrow
Account as financial assets (as defined in Section 8-102(a) of the UCC); take
all steps reasonably specified in writing by the Escrow Borrower pursuant to
this Section 6 to cause the Escrow Administrative Agent to enjoy continuous
perfected first priority security interest under the UCC, any other applicable
statutory or case law or regulation of the State of New York and any applicable
law or regulation of the United States in the Collateral and except as otherwise
required by law, maintain the Collateral free and clear of all liens, security
interests, safekeeping or other charges, demands and claims of any nature now or
hereafter existing in favor of anyone other than the Escrow Administrative
Agent, all as reasonably specified in writing by the Escrow Borrower;


(ii)promptly notify the Escrow Administrative Agent if a Responsible Officer of
the Escrow Agent receives written notice that any Person other than the Escrow
Administrative Agent has or purports to have a lien or security interest upon
any portion of the Collateral; and


(iii)transfer the Collateral to the Escrow Administrative Agent to the extent
required by Section 3(b), Section 3(c), Section 3(d) or Section 3(f).


The lien and security interest provided for in this Section 6 shall
automatically terminate and cease as to, and shall not extend or apply to, and
the Escrow Administrative Agent and the Escrow Agent shall have no security
interest in, any funds disbursed by the Escrow Agent to the Escrow Borrower
pursuant to Section 3(a). The Escrow Agent shall not have any right to receive
compensation from the Escrow Administrative Agent and shall have no authority to
obligate the Escrow Administrative Agent or to compromise or pledge its security
interest hereunder.
(c)The Escrow Borrower will execute and deliver or cause to be executed and
delivered, or use its reasonable best efforts to procure, all assignments,
instruments and other documents, deliver any instruments to the Escrow
Administrative Agent and take any other actions that are necessary or desirable
to perfect, continue the perfection of, or protect the first priority of the
Escrow Administrative Agent’s security interest in and to the Collateral, to
protect the Collateral against the rights, claims, or interests of third persons
or to effect the purposes of this Agreement and agree to file or to cause to be
filed one or more UCC financing statements and continuation statements in such
jurisdictions and filing offices and containing such description of collateral
as are reasonably necessary or advisable in order to perfect the security
interest granted herein. The Escrow Borrower also hereby authorizes the Escrow
Administrative Agent to file any financing or continuation statements with
respect to the Collateral without its respective signature (to the extent
permitted by applicable law). The Escrow Borrower shall pay all reasonable and
documented out-of-pocket costs incurred in connection with any of the foregoing,
it being understood that the Escrow Administrative Agent shall have no duty to
determine whether to file or record any document or instrument relating to
Collateral. Neither the Escrow Administrative Agent nor the Escrow

-9-

--------------------------------------------------------------------------------




Agent shall have any duty or obligation to file or record any document or
otherwise to see to the grant or perfection of any security interest granted
hereunder.


(d)The Escrow Borrower hereby appoints the Escrow Administrative Agent as
attorney-in-fact with full power of substitution to do any act that the Escrow
Borrower is obligated hereby to do, and the Escrow Administrative Agent may, but
shall not be obligated to, upon the occurrence and during the continuation of an
Event of Default, exercise such rights as the Escrow Borrower might exercise
with respect to the Collateral and take any action in the Escrow Borrower’s name
to protect the Escrow Administrative Agent’s security interest hereunder.


(e)If at any time the Escrow Agent shall receive any “entitlement order” (as
such term is defined in Section 8-102(a)(8) of the UCC) or any other
instructions issued by the Escrow Administrative Agent directing the disposition
of funds in the Escrow Account or otherwise related to the Escrow Account, the
Escrow Agent shall comply with any such entitlement order or instructions
without further consent by the Escrow Borrower or any other person.


(f)The Escrow Agent agrees to treat the Escrow Account is a “securities account”
(as each such term is defined in the UCC). The Escrow Borrower represents and
warrants that it was duly organized and is validly existing as a Delaware
limited liability company and is not organized under the laws of any other
jurisdiction, and during the term of this Agreement, it will not change its
legal name, identity or organizational structure or jurisdiction of organization
without giving the Escrow Administrative Agent prompt written notice and within
thirty (30) days it shall have taken all actions reasonably necessary to
maintain the perfection and priority of the security interest granted hereunder,
if applicable.


(g)The Escrow Borrower hereby confirms that the arrangements established under
this Section 6 constitute “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) by the Escrow Administrative Agent of the Escrow Account and
the Escrowed Property credited thereto. The Escrow Agent and the Escrow Borrower
have not entered and will not enter into any other agreement with respect to
control of the Escrow Account or purporting to limit or condition the obligation
of the Escrow Agent to comply with any orders or instructions of the Escrow
Administrative Agent with respect to the Escrow Account as set forth in this
Section 6. In the event of any conflict with respect to control over the Escrow
Account between this Agreement (or any portion hereof) and any other agreement
now existing or hereafter entered into, the terms of this Agreement shall
prevail.


(h)The Escrow Agent hereby agrees that any security interest in, lien on,
encumbrance, claim or right of setoff against, the Escrow Account or any funds
therein or credited thereto that it now has or subsequently obtains shall be
subordinate to the security interest of the Escrow Administrative Agent in the
Escrow Account and the funds therein or credited thereto. The Escrow Agent
agrees not to exercise any present or future right of recoupment or set-off
against the Escrow Account or to assert against the Escrow Account any present
or future security interest, banker’s lien or any other lien or claim (including
claim for penalties) that the Escrow Agent may at any time have against or in
the Escrow Account or any funds therein or credited thereto.


(i)The Escrow Borrower represents and warrants that it has been duly organized
and is validly existing as a limited liability company under the laws of the
jurisdiction set forth in the preamble to this Agreement, and during the term of
this Agreement, the Escrow Borrower will not change its legal name from that set
forth in the signature pages attached hereto, identity or organizational
structure or jurisdiction of organization without giving the Escrow
Administrative Agent written notice thereof within 30 days after any such
change.



-10-

--------------------------------------------------------------------------------




7.Termination. This Agreement and the security interest in the Escrowed Property
evidenced by this Agreement shall terminate automatically and be of no further
force or effect upon the distribution of all Escrowed Property in accordance
with Section 3 hereof; provided, however, that the obligations of the Escrow
Borrower under Section 2(b) and Section 5 (and any existing claims thereunder)
shall survive termination of this Agreement and the resignation or removal of
the Escrow Agent.


8.Security Interest Absolute. All rights of the Escrow Administrative Agent for
its own benefit and the benefit of the Escrow Lenders and security interests
hereunder, and all obligations of the Escrow Borrower hereunder, shall be
absolute and unconditional irrespective of:


(a)any lack of validity or enforceability of the Escrow Credit Agreement or any
other agreement or instrument relating thereto;


(b)any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from the Escrow Credit Agreement;


(c)any exchange, surrender, release or non-perfection of any Liens on any other
collateral for all or any of the Secured Obligations; or


(d)to the extent permitted by applicable law, any other circumstance which might
otherwise constitute a defense available to, or a discharge of, the Escrow
Borrower in respect of the Secured Obligations or of this Agreement.


9.Miscellaneous.


(a)Waiver. Any party hereto may specifically waive any breach of this Agreement
by any other party, but no such waiver shall be deemed to have been given unless
such waiver is in writing, signed by the waiving party and specifically
designating the breach waived, nor shall any such waiver constitute a continuing
waiver of similar or other breaches.


(b)Invalidity. If for any reason whatsoever any one or more of the provisions of
this Agreement shall be held or deemed to be inoperative, unenforceable or
invalid in a particular case or in all cases, such circumstances shall not have
the effect of rendering any of the other provisions of this Agreement
inoperative, unenforceable or invalid, and the inoperative, unenforceable or
invalid provision shall be construed as if it were written so as to effectuate,
to the maximum extent possible, the parties’ intent.


(c)Assignment. This Agreement is personal to the parties hereto, and the rights
and duties of the Escrow Borrower hereunder shall not be assignable except with
the prior written consent of the other parties. Notwithstanding the foregoing,
this Agreement shall inure to and be binding upon the parties and their
successors and permitted assigns.


(d)Benefit. This Agreement shall be binding upon the parties hereto and their
successors and permitted assigns. Nothing in this Agreement, express or implied,
shall give to any person, other than the parties hereto and their successors
hereunder any benefit or any legal or equitable right, remedy or claim under
this Agreement.


(e)Entire Agreement; Amendments. This Agreement (and, solely as between the
Escrow Borrower and the Escrow Administrative Agent, the Escrow Credit
Agreement) contain(s) the entire agreement among the parties with respect to the
subject matter hereof and supersede any and all prior agreements, understandings
and commitments, whether oral or written. Any amendment or waiver

-11-

--------------------------------------------------------------------------------




of any provision of this Agreement and any consent to any departure by the
Escrow Borrower from any provision of this Agreement shall be effective only if
made or duly given in compliance with all of the terms and provisions of the
Escrow Credit Agreement, and neither the Escrow Agent nor the Escrow
Administrative Agent shall be deemed, by any act, delay, indulgence, omission or
otherwise, to have waived any right or remedy hereunder or to have acquiesced in
any Default or Event of Default or in any breach of any of the terms and
conditions hereof. No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by the Escrow Agent or
the Escrow Administrative Agent of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that the Escrow
Agent or the Escrow Administrative Agent would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any rights or remedies
provided by law.


(f)Notices. All notices and other communications required or permitted to be
given or made under this Agreement shall be in writing (provided that each such
communication to the Escrow Agent must be manually signed by the sender) and
shall be deemed to have been duly given and received when actually received
(i) on the day of delivery; (ii) three (3) Business Days following the day sent,
when sent by United States certified mail, postage and certification fee
prepaid, return receipt requested, addressed as set forth below; (iii) when
transmitted by telecopy to the telecopy number set forth below with verbal
confirmation of receipt by the telecopy operator; or (iv) one (1) Business Day
following the day timely delivered to a next-day air courier addressed as set
forth below:


To the Escrow Agent:


U.S. Bank National Association, as Escrow Agent
ATTN: Brian J. Kabbes, Global Corporate Trust Services
One U.S. Bank Plaza, 3rd Floor
St. Louis, Missouri 63101
Telephone:    314-418-3943
Facsimile:    314-418-1225
E-mail:        brian.j.kabbes@usbank.com


and to:


U.S. Bank National Association
ATTN:     Maria Bui
Trust Finance Management
60 Livingston Avenue
EP-MN-WS3T
St. Paul, MN 55017
Telephone:    651-466-6098
Facsimile:    651-312-2599
E-mail:        maria.biu@usbank.com


To the Escrow Administrative Agent:


Bank of America, N.A.
222 Broadway, 14th Floor
New York, New York 10038
Attention: Don B. Pinzon
Facsimile: (212) 908-7843



-12-

--------------------------------------------------------------------------------




With a copy to:
Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
Attention: Corey Wright
Facsimile: (212) 378-2544


To the Escrow Borrower:


CCO Safari III, LLC
c/o Charter Communications Operating, LLC
400 Atlantic Street
Stamford, Connecticut 06901
Attention: Rick Dykhouse
Facsimile: (314) 965-6640


With a copy to:


Kirkland & Ellis LLP
601 Lexington Ave.
New York, New York 10022
Attention: Jason Kanner, P.C.
Facsimile: (212) 446-4900


or at such other address as the specified entity most recently may have
designated in writing in accordance with this Section 9(f). Notwithstanding the
foregoing, notices and other communications to the Escrow Administrative Agent
or the Escrow Agent pursuant to clauses (ii) and (iv) of this Section 9(f) shall
not be deemed duly given and received until actually received by the Escrow
Administrative Agent or the Escrow Agent, as applicable, at its address set
forth above.
(g)Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Signatures of the parties hereto
transmitted by facsimile or PDF transmission shall be deemed to be their
original signatures for all purposes.


(h)Captions. Captions in this Agreement are for convenience only and shall not
be considered or referred to in resolving questions of interpretation of this
Agreement.


(i)Choice of Law; Submission to Jurisdiction. THE EXISTENCE, VALIDITY,
CONSTRUCTION, OPERATION AND EFFECT OF ANY AND ALL TERMS AND PROVISIONS OF THIS
AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. THE PARTIES TO THIS AGREEMENT HEREBY AGREE THAT JURISDICTION
OVER SUCH PARTIES AND OVER THE SUBJECT MATTER OF ANY ACTION OR PROCEEDING
ARISING UNDER THIS AGREEMENT MAY BE EXERCISED BY A COMPETENT COURT OF THE CITY
AND STATE OF NEW YORK, OR BY A COMPETENT UNITED STATES COURT, SITTING IN NEW
YORK CITY. THE ESCROW BORROWER, THE ESCROW ADMINISTRATIVE AGENT AND THE ESCROW
AGENT HEREBY SUBMIT TO THE PERSONAL JURISDICTION OF SUCH COURTS. FOR PURPOSES OF
THE UCC, THE ESCROW AGENT’S JURISDICTION (WITHIN THE MEANING OF SECTIONS 8-110
AND 9-305 OF THE

-13-

--------------------------------------------------------------------------------




UCC) SHALL BE THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO WAIVES THE RIGHT
TO A TRIAL BY JURY AND TO ASSERT COUNTERCLAIMS OTHER THAN MANDATORY
COUNTERCLAIMS IN ANY ACTION OR PROCEEDING RELATING TO OR ARISING FROM, DIRECTLY
OR INDIRECTLY, THIS AGREEMENT. THE ESCROW BORROWER HEREBY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO SERVICE OF PROCESS BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO IT AT THE ADDRESS LAST SPECIFIED FOR
NOTICES HEREUNDER, AND SUCH SERVICE SHALL BE DEEMED COMPLETED TEN (10) CALENDAR
DAYS AFTER THE SAME IS SO MAILED. FOR PURPOSES OF THE UNIFORM COMMERCIAL CODE,
NEW YORK SHALL BE THE ESCROW AGENT’S JURISDICTION.


(j)Representations and Warranties of the Escrow Borrower. The Escrow Borrower
hereby represents and warrants that this Agreement has been duly authorized,
executed and delivered on its behalf and constitutes its legal, valid and
binding obligation, enforceable in accordance with its terms (except as the
enforcement thereof may be limited by bankruptcy, reorganization, insolvency
(including without limitation, all laws relating to fraudulent transfers),
moratorium or other laws relating to or affecting creditors’ rights and remedies
generally and except as the enforcement thereof is subject to equitable
principles regardless of whether enforcement is considered in a proceeding at
law or in equity). The execution, delivery and performance of this Agreement by
the Escrow Borrower does not violate any material applicable law or regulation
to which the Escrow Borrower is subject and does not require the consent of any
governmental or other regulatory body to which the Escrow Borrower is subject,
except for such consents and approvals as have been obtained and are in full
force and effect. The Escrow Borrower is, with respect to the Collateral it is
delivering pursuant to this Agreement, the beneficial owner of such Collateral,
free and clear of any Lien or claims of any Person (except for the security
interest granted under this Agreement) and are the only entitlement holders (as
defined in Section 8-102(a)(7) of the UCC) of the Escrow Account and the
financial assets (as defined in Section 8-102(a) of the UCC).


(k)Representations and Warranties of Escrow Agent and Escrow Administrative
Agent. The Escrow Agent hereby represents and warrants that this Agreement has
been duly authorized, executed and delivered on its behalf and constitutes its
legal, valid and binding obligation enforceable in accordance with its terms.
The Escrow Administrative Agent hereby represents and warrants that the person
executing this Agreement is duly authorized to so execute this Agreement, and
that this Agreement has been duly executed and delivered on its behalf.


(l)No Adverse Interpretation of Other Agreements. This Agreement may not be used
to interpret another pledge, security or debt agreement of the Escrow Borrower
or any subsidiary thereof. No such pledge, security or debt agreement may be
used to interpret this Agreement.


(m)Interpretation of Agreement. All terms not defined herein or in the Escrow
Credit Agreement shall have the meaning set forth in the UCC, except where the
context otherwise requires. To the extent a term or provision of this Agreement
relating to the Escrow Administrative Agent or the Escrow Borrower conflicts
with the Escrow Credit Agreement, the Escrow Credit Agreement shall control with
respect to the subject matter of such term or provision. Acceptance of or
acquiescence in a course of performance rendered under this Agreement shall not
be relevant to determine the meaning of this Agreement even though the accepting
or acquiescing party had knowledge of the nature of the performance and
opportunity for objection.


(n)Survival of Provisions. All representations, warranties and covenants of the
Escrow Borrower contained herein shall survive the execution and delivery of
this Agreement, and shall terminate only upon the termination of this Agreement.



-14-

--------------------------------------------------------------------------------




(o)Patriot Act. To help the government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify and record information that identifies each person who opens an
account. For a non-individual person such as a business entity, a charity, a
trust or other legal entity the Escrow Administrative Agent and/or the Escrow
Agent will ask for documentation to verify its formation and existence as a
legal entity. The Escrow Administrative Agent and/or the Escrow Agent may also
ask to see financial statements, licenses, identification and authorization
documents from individuals claiming authority to represent the entity or other
relevant documentation.


(p)Security Advice. The Escrow Administrative Agent and the Escrow Borrower each
acknowledge that regulations of the Comptroller of the Currency grant them the
right to receive brokerage confirmations of the security transactions as they
occur. The Escrow Administrative Agent and the Escrow Borrower each specifically
waive such notification to the extent permitted by law and will receive periodic
cash transaction statements that will detail all investment transactions.


(q)Optional Security Procedures. In the event instructions, including funds
transfer instructions, address change or change in contact information are given
to Escrow Agent (other than in writing at the time of execution of this
Agreement), whether in writing, by facsimile or otherwise, Escrow Agent is
authorized but shall be under no duty to seek confirmation of such instructions
by telephone call-back to the person or persons designated on Exhibit II hereto,
and Escrow Agent may rely upon the confirmation of anyone purporting to be the
person or persons so designated. The persons and telephone numbers for
call-backs may be changed only in writing actually received and acknowledged by
Escrow Agent and shall be effective only after Escrow Agent has a reasonable
opportunity to act on such changes. The Escrow Borrower and the Escrow
Administrative Agent agree that Escrow Agent may at its option record any
telephone calls made pursuant to this Section. Escrow Agent in any funds
transfer may rely solely upon any account numbers or similar identifying numbers
provided by Escrow Borrower or the Escrow Administrative Agent to identify (a)
the beneficiary, (b) the beneficiary's bank, or (c) an intermediary bank. Escrow
Agent may apply any of the Escrowed Property for any payment order it executes
using any such identifying number, even when its use may result in a person
other than the beneficiary being paid, or the transfer of funds to a bank other
than the beneficiary's bank or an intermediary bank so designated. The Escrow
Borrower and the Escrow Administrative Agent acknowledge that these optional
security procedures are commercially reasonable.


(r)Dealings. The Escrow Agent and any stockholder, director, officer or employee
of the Escrow Agent may buy, sell, and deal in any of the securities of any
other party hereto or any related agreement and become pecuniarily interested in
any transaction in which any other party hereto or any related agreement may be
interested, and contract and lend money to any other party hereto or any related
agreement and otherwise act as fully and freely as though it were not Escrow
Agent under this Agreement. Nothing herein shall preclude the Escrow Agent from
acting in any other capacity for any other party hereto or for any other entity.


(s)Tax Reporting. The Escrow Agent shall have no responsibility to advise the
Escrow Borrower or Escrow Administrative Agent regarding the tax consequences of
this Agreement and the Escrow Borrower and the Escrow Administrative Agent shall
consult with independent counsel concerning any and all tax matters. The Escrow
Borrower and the Escrow Administrative Agent shall provide Escrow Agent an
original Form W-9 or an original Form W-8, as applicable, for each payee,
together with any other documentation and information reasonably requested by
Escrow Agent in connection with Escrow Agent’s reporting obligations under
applicable income tax law. If such tax documentation is not so provided, Escrow
Agent is authorized to withhold taxes as required by applicable income tax law.
Any interest or other income on Escrowed Property shall be reported on an
accrual basis and deemed to be for the account of the Escrow Borrower. Escrow
Borrower shall prepare and file all tax filings required to be

-15-

--------------------------------------------------------------------------------




filed by it with any applicable taxing authority in a manner consistent with the
foregoing; provided that the parties further agree that Escrow Borrower shall
accurately provide Escrow Agent with all information reasonably requested by
Escrow Agent in connection with the preparation and filing with the Internal
Revenue Service (the “IRS”) of all applicable Form 1099 and Form 1042-S
documents with respect to all distributions as well as in the performance of
Escrow Agent’s reporting obligations under the Foreign Account Tax Compliance
Act and Foreign Investment in Real Property Tax Act or other applicable law or
regulation.


[Remainder of Page Intentionally Left Blank]







-16-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day first above written.
[Signature Pages Follow]





S-1

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
 
as Escrow Agent
 
 
 
 
By:
/s/ Brian J. Kabbes
 
Name: Brian J. Kabbes
 
Title: Vice President


[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
 
as Escrow Administrative Agent
 
 
 
 
By:
/s/ Don B. Pinzon
 
Name: Don B. Pinzon
 
Title: Vice President


[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------




CCO SAFARI III, LLC
 
 
 
 
By:
/s/ Thomas M. Degnan
 
Name: Thomas M. Degnan
 
Title: Senior Vice President - Finance and
 
Corporate Treasurer










[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------




ANNEX I
FORM OF OFFICER’S CERTIFICATE - RELEASE REQUEST
CCO SAFARI III, LLC
c/o Charter Communications Operating, LLC
400 Atlantic Street
Stamford, Connecticut 06901


[ ], 20[ ]
U.S. Bank National Association, as Escrow Agent
One U.S. Bank Plaza, 3rd Floor
St. Louis, Missouri 63101
Attention: Brian J. Kabbes, Global Corporate Trust Services
    


Bank of America, N.A.
222 Broadway, 14th Floor
New York, New York 10038
Attention: Don B. Pinzon


Re: Release Request Officer's Certificate


Ladies and Gentlemen:


We refer to the Escrow Agreement, dated as of August 24, 2015 (the “Escrow
Agreement”), among you (the “Escrow Agent”), the Escrow Administrative Agent
under that certain Escrow Credit Agreement dated as of August 24, 2015 (the
“Escrow Credit Agreement”), and CCO Safari III, LLC, a Delaware limited
liability company (the “Escrow Borrower”). Capitalized terms used herein shall
have the meaning given in the Escrow Credit Agreement or Escrow Agreement, as
applicable.
This Officer’s Certificate constitutes a Release Request under the Escrow
Agreement.
The Escrow Borrower hereby notifies you and certifies to you as follows pursuant
to Section 3(a) of the Escrow Agreement:
1.As of the date hereof, substantially concurrently with the release of such
Escrowed Property to the Escrow Borrower, the applicable Escrow Release
Conditions will be satisfied.


2.The release of the entire amount of funds from the Escrow Account is permitted
in accordance with Section 3(a) of the Escrow Agreement and shall be released as
set forth on Schedule A hereto.


[SIGNATURE PAGES FOLLOW]

I-1

--------------------------------------------------------------------------------




The Escrow Agent is entitled to rely on the foregoing in disbursing Escrowed
Property as specified in this Release Request.


CCO SAFARI III, LLC
 
 
 
 
By:
 
 
Name:
 
Title:






I-2

--------------------------------------------------------------------------------




Schedule A


WIRE INSTRUCTIONS


Escrow Borrower
 
 
Proceeds to be delivered:
[ ]
Name of Bank:
[ ]
ABA Number of Bank:
[ ]
Account Number at Bank:
[ ]
Name of Account:
[ ]
OBI Field F/F/C #:
[ ]
Attention:
[ ]



Escrow Administrative Agent
 
 
Proceeds to be delivered:
[ ]
Name of Bank:
[ ]
ABA Number of Bank:
[ ]
Account Number at Bank:
[ ]
Name of Account:
[ ]
OBI Field F/F/C #:
[ ]
Attention:
[ ]




I-3

--------------------------------------------------------------------------------




ANNEX II
FORM OF PREPAYMENT NOTICE
CCO SAFARI III, LLC
c/o Charter Communications Operating, LLC
400 Atlantic Street
Stamford, Connecticut 06901


[ ], 20[ ]
U.S. Bank National Association, as Escrow Agent
One U.S. Bank Plaza, 3rd Floor
St. Louis, Missouri 63101
Attention: Brian J. Kabbes, Global Corporate Trust Services


Bank of America, N.A.
222 Broadway, 14th Floor
New York, New York 10038
Attention: Don B. Pinzon


Re:    Prepayment Notice
Ladies and Gentlemen:
We refer to the Escrow Agreement, dated as of August 24, 2015 (the “Escrow
Agreement”), among you (the “Escrow Agent”), Bank of America, N.A., as
administrative agent under that certain Escrow Credit Agreement dated as of
August 24, 2015 (the “Escrow Credit Agreement”), and CCO Safari III, LLC, a
Delaware limited liability company (the “Escrow Borrower”). Capitalized terms
used herein shall have the meaning given in the Amendment or Escrow Agreement.
This Officer’s Certificate constitutes notice that prior to the Escrow End Date,
the Escrow Borrower shall not satisfy the condition set forth in Section 3(a) of
the Escrow Agreement.



II-1

--------------------------------------------------------------------------------




CCO SAFARI III, LLC
 
 
 
 
By:
 
 
Name:
 
Title:




II-2

--------------------------------------------------------------------------------




ANNEX III
FORM OF OPTIONAL PREPAYMENT NOTICE
BANK OF AMERICA, N.A.
222 Broadway, 14th Floor
New York, New York 10038


[ ], 20[ ]
U.S. Bank National Association, as Escrow Agent
One U.S. Bank Plaza, 3rd Floor
St. Louis, Missouri 63101
Attention: Brian J. Kabbes, Global Corporate Trust Services


CCO SAFARI III, LLC
c/o Charter Communications Operating, LLC
400 Atlantic Street
Stamford, Connecticut 06901


Re: Optional Prepayment Notice
Ladies and Gentlemen:
We refer to the Escrow Agreement, dated as of August 24, 2015 (the “Escrow
Agreement”), among you (the “Escrow Agent”), the undersigned, as administrative
agent under that certain Escrow Credit Agreement dated as of August 24, 2015
(the “Escrow Credit Agreement”), and CCO Safari III, LLC, a Delaware limited
liability company (the “Escrow Borrower”). Capitalized terms used herein shall
have the meaning given in the Escrow Credit Agreement or Escrow Agreement.
The undersigned hereby requests that you release $[ ] of the Escrowed Property
to the Escrow Administrative Agent on the Business Day after the date of this
notice for application pursuant to Section 2.8 of the Escrow Credit Agreement.



III-1

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.
 
 
 
 
By:
 
 
Name:
 
Title:




III-2

--------------------------------------------------------------------------------




ANNEX IV
FORM OF ESCROW PROPERTY VALUE DETERMINATION
U.S. BANK NATIONAL ASSOCIATION
One U.S. Bank Plaza, 3rd Floor
St. Louis, Missouri 63101


[ ], 20[ ]
Bank of America, N.A.
222 Broadway, 14th Floor
New York, New York 10038
Attention: Don B. Pinzon


CCO Safari III, LLC
c/o Charter Communications Operating, LLC
400 Atlantic Street
Stamford, Connecticut 06901
Re: Escrowed Property Valuation
Ladies and Gentlemen:
We refer to the Escrow Agreement, dated as of August 24, 2015 (the “Escrow
Agreement”), among the undersigned (the “Escrow Agent”), Bank of America, N.A.,
as administrative agent under that certain Escrow Credit Agreement dated as of
August 24, 2015 (the “Escrow Credit Agreement”), and CCO Safari III, LLC, a
Delaware limited liability company (the “Escrow Borrower”). Capitalized terms
used herein shall have the meaning given in the Escrow Credit Agreement or
Escrow Agreement.
The undersigned hereby certifies, solely in its capacity as Escrow Agent, that,
as of the date hereof, the liquidation value of Escrowed Property (calculated in
accordance with the definition of “Additional Escrow Deposit” in the Escrow
Agreement) is equal to $[ ].



IV-1

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
By:
 
 
Name:
 
Title:




IV-2

--------------------------------------------------------------------------------




ANNEX V
FORM OF ADDITIONAL ESCROW DEPOSIT DETERMINATION
BANK OF AMERICA, N.A.
222 Broadway, 14th Floor
New York, New York 10038


[ ], 20[ ]
U.S. Bank National Association, as Escrow Agent
One U.S. Bank Plaza, 3rd Floor
St. Louis, Missouri 63101
Attention: Brian J. Kabbes, Global Corporate Trust Services


CCO Safari III, LLC
c/o Charter Communications Operating, LLC
400 Atlantic Street
Stamford, Connecticut 06901
Re: Additional Deposit Notice
Ladies and Gentlemen:
We refer to the Escrow Agreement, dated as of August 24, 2015 (the “Escrow
Agreement”), among you (the “Escrow Agent”), the undersigned, as administrative
agent under that certain Escrow Credit Agreement dated as of August 24, 2015
(the “Escrow Credit Agreement”), and CCO Safari III, LLC, a Delaware limited
liability company (the “Escrow Borrower”). Capitalized terms used herein shall
have the meaning given in the Escrow Credit Agreement or Escrow Agreement.
The undersigned hereby certifies that, as of the date hereof, the sum, without
duplication of (i) $[ ], equal to the principal amount of the Loans outstanding
on such date plus (ii) $[ ], equal the amount of regularly accruing interest
that will be payable for the current Interest Period applicable to the Loans as
of the date hereof plus (iii) $[ ], equal to the amount of regularly accruing
interest that will be payable for the Interest Period applicable to the Loans
that will be in effect following the expiration of such current Interest Period
assuming, in each case, that the full amount of the Loans that are outstanding
on the date hereof remain outstanding throughout both such Interest Periods,
plus $[ ], equal to the amount of all other Obligations then due and owing of
which the Escrow Administrative Agent has received notice, is equal to $[ ].
Thus the Additional Escrow Deposit, as of the date hereof, is equal to $[ ],
which is calculated as follows: (i) the amount set forth in the immediately
preceding paragraph minus (ii) $[ ] (such amount based on the escrow property
value determination as certified by the Escrow Agent as of the date hereof).

V-1

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.
 
 
 
 
By:
 
 
Name:
 
Title:






V-2

--------------------------------------------------------------------------------




EXHIBIT I


Schedule of Fees for Services as Escrow Agent


I.    Administration Fee:    Waived
One-time fee for the routine duties of the Escrow Agent associated with the
administration of the account. Administration fees are payable in advance. In
the event that the Agreement is not terminated within one year, then an
additional administrative fee of $1,500 shall be due for each year or part
thereof.


II.    Escrow Agent Initial Legal Expense:    None (expense borne by Agent)
No charges for initial document review and closing assuming industry customary
documentation and no requirement to provide a legal opinion on behalf of the
trustee.


III.    Investment Fees:
No fees will be invoiced for standard money market investments or bank deposits
linked to the Trustee’s trust accounting system for automatic investment of cash
and automatic monthly posting and reinvestment of earnings. We will not charge
fund level sweep fees. No fees will be invoiced for fixed income investments
acquired through the U.S. Bank Money Center.


IV.    Out-of-Pocket Expenses (if any):    At Cost
Reimbursement of reasonable and documented expenses associated with the
performance of Escrow Agent’s duties, including but not limited to fees and
expenses of legal counsel after the initial close (limited to one outside
counsel and one local counsel in each relevant jurisdiction), accountants and
other agents, tax preparation, reporting and filing, publications, and filing
fees.


Extraordinary services are responses to requests, inquiries or developments, or
the carrying out of duties or responsibilities of an unusual nature, including
termination, which may or may not be provided for in the governing documents,
are not routine or undertaken in the ordinary course of business. Payment of
extraordinary fees is appropriate where particular requests, inquiries or
developments are unexpected, even if the possibility of such things could have
been foreseen at the inception of the transaction. A reasonable charge will be
assessed and collected by the Agent based on the nature of the extraordinary
service; provided that no such extraordinary services shall be provided or
charged by the Escrow Agent, unless and until such services, charges and
applicable fees and rates have been agreed in writing between the Escrow
Borrower and the Agent.  Subject to the immediately preceding sentence, at our
option, these charges will be billed at a flat fee or at our hourly rate then in
effect, as agreed between the Escrow Borrower and the Escrow Agent.
Extraordinary services might include, without limitation, amendments or
supplements, specialized reporting, non-routine calculations, currency
conversions, use investments not automated with the Escrow Agent’s trust
accounting system, and actual or threatened litigation or arbitration
proceedings.




SHAREHOLDER COMMUNICATIONS ACT AUTHORIZATION
The Shareholder Communications Act of 1985 and its regulation require that banks
and trust companies make an effort to facilitate communication between
registrants of U.S. securities and the parties who have the authority to vote or
direct the voting of those securities regarding proxy dissemination and other
corporate communications. Unless you indicate your objection below, we will
provide the obligatory information to the registrant upon request. Your
objection will apply to all securities held for you in the account now and in
the future unless you notify us in writing.
______ I object to US Bank providing my name, address, and securities positions
to requesting issuers. (Initial, check, or place an X on the to indicate your
objection)

I-1

--------------------------------------------------------------------------------




EXHIBIT II






Each of the following person(s) is an Escrow Borrower Representative authorized
to execute documents and direct Escrow Agent as to all matters, including fund
transfers, address changes and contact information changes, on Escrow Borrower’s
behalf (only one signature required):
 
 
 
 
 
 
 
 
 
 
Name
 
Specimen signature
 
Telephone No.
 
 
 
 
 
 
 
 
 
 
Name
 
Specimen signature
 
Telephone No.
 
 
 
 
 
 
 
 
 
 
Name
 
Specimen signature
 
Telephone No.
 
 
 
 
 

(Note: if only one person is identified above, add the following language)
The following person not listed above is authorized for call-back confirmations:


[______________]                    _______________________
Name                            Telephone Number




Each of the following person(s) is an Escrow Administrative Agent Representative
authorized to execute documents and direct Escrow Agent as to all matters,
including fund transfers, address changes and contact information changes, on
Escrow Administrative Agent’s behalf (only one signature required):


 
 
 
 
 
 
 
 
 
 
Name
 
Specimen signature
 
Telephone No.
 
 
 
 
 
 
 
 
 
 
Name
 
Specimen signature
 
Telephone No.
 
 
 
 
 
 
 
 
 
 
Name
 
Specimen signature
 
Telephone No.
 
 
 
 
 

(Note: if only one person is identified above, add the following language)
The following person not listed above is authorized for call-back confirmations


[______________]                    _______________________
Name                            Telephone Number

I-2